Citation Nr: 0216249	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and an acquaintance


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
June 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO), which denied service connection for a low back 
disability.

By decision in April 2002, the Board reopened the matter of 
service connection for a low back disability, based on a 
finding that new and material evidence to reopen that 
previously denied claim, had been submitted.  The Board then 
undertook further evidentiary development.  On full review of 
the record, it appears that development was completed 
satisfactorily.  


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  A low back disability is not shown to be linked to the 
veteran's active service.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (2002); 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).

2.  The veteran's low back disability was not incurred in or 
aggravated by active military service.  38 U.S.C. §§  1101, 
1110, 1112, 1131, 1137, 1153, 5107 (2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and her representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf.  
Further, she and her representative have been notified of the 
evidence needed to establish the benefit sought, and she has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board noted that the veteran was given notice of the type 
of evidence necessary to substantiate her claim via July 1999 
letter, August 2000 statement of the case, and January 2001 
supplemental statement of the case.  Furthermore, a local 
hearing was granted, she was afforded a comprehensive VA 
medical examination in August 2002, and in September 2002, 
she was offered an opportunity to comment on the examination 
report and to submit further evidence.  

The Board further notes that seeking further development of 
the case would serve no useful purpose.  Soyini v. Derwinski, 
1 Vet. App. 540 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  VA has 
satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  

Factual Background 

August 1980 service medical records reflect complaints of low 
back pain.  A February 1981 medical examination report 
reveals that the spine and musculoskeletal system were 
normal.  The veteran's February 1981 report of medical 
history also indicated that she did not have recurrent back 
pain.  May 1981 service medical records reflected complaints 
of back pain following a car accident.  

In October 1985, she filed a claim of service connection for 
low back pain.  

In October and November 1985, the veteran was hospitalized 
for treatment of alcohol dependence.  One of the listed 
discharge diagnoses was low back strain.  Apparently, she 
reported injuring her back playing football at the YMCA, her 
last place of employment.  

In November 1985, the RO denied service connection for a low 
back disability.  In December 1985, she filed a notice of 
disagreement, and the RO issued a statement of the case in 
January 1986.  However, the veteran did not file a 
substantive appeal within the statutory period, and the 
rating decision became final.  See 38 C.F.R. § 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 
(2001).  

March 1986 private medical records reflect a hospital 
admission for a lumbar myelography and a neurosurgical 
opinion.  Such procedure did not take place at that time 
because the veteran began to develop symptoms of hepatitis B.  

March 1992 VA hospital records reflect a three-inch scar in 
the veteran's lumbosacral region.  April and May 1992 VA 
hospital records indicate a diagnosis of status post 
laminectomy secondary to low back pain.  

November 1993 private hospital records indicated the removal 
of a battery pack following a spinal fusion.  

In July 1999, she filed a claim of service connection for a 
low back disability.  She stated that she received treatment 
for her back in May 1980.  

By October 1999 decision, the RO denied service connection 
for a low back disability as new and material evidence to 
reopen the claim had not been submitted.

In November 1999, she submitted April 1982 private medical 
records reflecting a myelogram for lumbosacral disc 
protrusion and other lumbosacral spine symptoms.  She also 
submitted records from the Neurology Association of Ft. Worth 
dated between October 1999 and July 2000.  Such records 
reflected chronic pain syndrome and complaints of low back 
pain in addition to other pain.  April 2000 notations 
referred to a work-related injury that caused low back pain.  

At a January 2001 RO hearing, she testified that during 
service, she was in a truck accident and her low back pain 
began at that time.  She stated that the accident occurred in 
1981 and that she sought contemporaneous treatment.  She 
stated that she was put on light duty because she complained 
of low back pain and that she went to sick call on numerous 
occasions.  Following service, she said that she first sought 
treatment for her low back in 1982.  At present, she said she 
received treatment for low back pain about once a month.  She 
testified to three low back operations and difficulty 
maintaining employment due to low back pain.  She admitted to 
low back injuries following service, the first being in early 
1982.  An acquaintance testified that the veteran could not 
do housework and that she called on her for help with such 
tasks as laundry and lifting.  

By April 2002 determination, the Board determined that new 
and material evidence had been submitted, and the veteran's 
claim of service connection for a low back disability was 
reopened.  However, the Board undertook additional 
evidentiary development to ascertain the nature and etiology 
of her claimed low back disability.  

On August 2002 VA medical examination, the veteran reported 
that she injured her back during boot camp and that she 
sustained further low back injury in an automobile accident 
during service.  Following her year of service, the veteran 
reported that she held a variety of jobs, usually in 
warehouses, where she worked in receiving, shipping and 
handling.  She discontinued that type of work due to her low 
back problems.  In 1991, she underwent a disc operation, and 
in 1993, she had a surgical fusion of L4-5 and S1.  She 
complained of low back and left hip pain.  The diagnosis was 
low back pain, status post two low back surgeries.  The 
arthrodesis appeared to be intact, but the veteran still 
complained of disabling back pain.  The examiner indicated 
that the veteran had healed well from surgery and that the 
procedures performed were intended to resolve her back 
problems.  The examiner opined that warehouse work was the 
primary cause of the veteran's low back pain.

In September 2002, the veteran indicated that she had never 
worked in a warehouse longer than a week, and that such work 
did not cause any damage to her low back.

Law and Regulations 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, thereby creating a reasonable doubt as to the merits 
of a claim, the veteran prevails.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Analysis

Service connection for a low back disability is unwarranted 
in this case.  The veteran currently suffers from persistent 
low back pain and ensuing symptoms, and a present disability 
is a necessary component for a grant of service connection.  
38 C.F.R. § 3.303; Gilpin, supra.  However, the competent 
medical evidence of record indicates that her low back 
disability is primarily related to post-service employment in 
warehouse settings.  As her low back disability is not shown 
to be etiologically linked to service, service connection for 
that disability must be denied.  

The Board acknowledges the veteran's statement that her post-
service warehouse employment did not cause her low back 
problems, and it appears that she sincerely believes that her 
back pain is related to service; however, since she is not a 
medical expert, she is not competent to express an 
authoritative opinion as to the etiology or cause of her low 
back disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in October 2002, a VA examiner opined 
that the veteran's low back disability was essentially 
unrelated to service.  There is no medical evidence to the 
contrary.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C. 
§ 5107.


ORDER

Service connection for a low back disability is denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

